Citation Nr: 1231849	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-18 449	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for post traumatic surgical facial repair scars.  

2.  Entitlement to service connection for neurological disorders of the face and/or related to the low back.

3.  Entitlement to a total disability rating, for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971 and from February 1977 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A July 2007 decision granted service connection for post traumatic surgical facial repair scars with a noncompensable rating, effective July 26, 2006.  An April 2010 decision denied TDIU.  

In March 2012, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

During the Veteran's Board hearing, he testified of tenderness in the right side of his face coming down across his temple and around his eye.  He also reported numbness of the lips.  The Veteran's description of symptoms and their distribution raise the possibility that his injury residuals include deficits involving the facial or cranial nerves.  The existence and extent of such deficits has yet to be determined or adjudicated.  The issue of entitlement to service-connection for a neurological disorder of the face is inextricably intertwined with the TDIU issue on appeal and must be adjudicated before the Board may consider the TDIU issue.  Accordingly, it is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.  Also, the record raises the issue of entitlement to service connection for a neurological disorder(s) related to the low back.  It is also inextricably intertwined with the TDIU issue and must be adjudicated.

The TDIU issue is also addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The service-connected post traumatic surgical facial repair scars do not exhibit any characteristics of disfigurement.  They are not unstable, painful on objective demonstration, nor do they affect function of the Veteran's lips or any other part of his face.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected post traumatic surgical facial repair scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 4.118, Codes 7800 - 7805 (2008, 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claim.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a letter dated in October 2006 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for service connection for facial scars, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The October 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess.  The initial notice letter was provided before the adjudication of his claim in July 2007.  

The Veteran is now challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008, 2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

For claims filed before October 23, 2008 (this claim was received in July 2006), Diagnostic Code (DC) 7800 provided ratings for disfigurement of the head, face, or neck.  (The Veteran has not requested rating of the disability under the criteria in effect from October 23, 2008.)  A skin disorder with one characteristic of disfigurement of the head, face, or neck was to be rated as 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated at 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated at 80 percent. 

Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were: 

	Scar is 5 or more inches (13 or more cm.) in length.
	Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
	Surface contour of scar is elevated or depressed on palpation.
	Scar is adherent to underlying tissue.
	Skin is hypo-or hyper-pigmented in an area exceeding six square inches 			(39 sq. cm.).
	Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 			exceeding six square inches (39 sq. cm.).
	Underlying soft tissue is missing in an area exceeding six square inches 			(39 sq. cm.).
	Skin is indurated and inflexible in an area exceeding six square inches 			(39 sq. cm.).  

Note (2) to DC 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118, DC 7800 (2008). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Discussion

The service treatment records do not reflect treatment for the facial scars.  On the November 1971 examination for separation from service, it was noted that the Veteran had scars on the right side of his face from a truck accident.  

The report of the March 2007 VA scar examination shows that the claims file and the Veteran's history were reviewed.  It was noted that the Veteran had sustained a facial injury in a motor vehicle accident in service in December 1970.  Treatment included plastic surgery in 1971.  

The examiner described the scars as superficial.  One was lateral to and under the right eye.  It was elliptical shaped, flat, flesh toned, and 7 centimeters long.  A second scar on the left upper forehead was one centimeter, crescent shaped, and flesh toned.  The left cheek had a 4 centimeter linear scar which was flesh toned.  On the inner, upper lip, a scar line was visible.  The inner lower lip also had a scar line from his laceration repair.  It was noted that he had a full beard covering his upper and lower lips, so no definable scar was seen.  

There was no pain to palpation of the scars.  There was no adherence to underlying tissue.  All scars were smooth and flush.  They were stable.  There was no elevation or depression of the scars.  They were superficial.  There was no edema, inflammation or keloid formation.  There was no gross distortion of facial symmetry.  There was no induration or inflexibility of the skin.  There was no loss of motion because of the scars.  The examiner commented that because the scars were visible, there was some disfiguration.  The diagnosis was post traumatic/surgical facial repair scars.  

Color photographs were subsequently taken and amended to the report.  

On the July 2009 VA general medical examination, it was commented that the Veteran had a few facial laceration/suture repair scars that were not problematic.  Head, face and neck were otherwise normal.  

The transcript of the March 2012 Board hearing shows the Veteran provided sworn testimony in support of his claim.  It was asserted that his scars were more disfiguring than the present rating would indicate.  It was also reported that the scar areas were very painful if he touched or bumped them.  He testified that the area across his temple and around his eye was tender to the touch.  He stated that his lips, primarily the lower lip, were numb.  He stated that the right side of his face was sore when touched.   


Conclusion

Service-connection disabilities are evaluated based on average industrial impairment.  Consequently, there may be residuals of disease or injury that can be seen but which do not produce a compensable degree of industrial impairment.  The regulations specifically provide that where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  In this case, the evidence shows that the Veteran's facial scars do not meet any of the characteristics of disfigurement required for a compensable rating under DC 7800.  

Specifically, the longest scar is 7 centimeters in length and does not approximate 13 or more centimeters.  In fact, it does not appear that all the scars together would approximate 13 centimeters.  There is no evidence that any of the scars were at least one-quarter inch (0.6 cm.) wide at the widest part.  There is no evidence that any of the scars was elevated or depressed; the examiner specified that they were all smooth and flush.  He also reported that there was no adherence to underlying tissue.  There is no evidence that any or all of the scars together covered an area of six square inches (39 square centimeters), the skin was not hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), or missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.).  The examiner specified that there was no induration or inflexiblity.  Thus, the Veteran's scars do not present any of the characteristics of disfigurement required for a compensable rating under DC 7800.  

The Board has considered other criteria.  The medical findings show that the scars are not deep and nonlinear warranting rating under DC 7801.  They do not involve an area of 144 square inches or more warranting a rating under DC 7802.  The examiner specified the scars were stable and not painful to palpation so a compensable rating cannot be assigned under DC 7804.  The examiner also found that the scars did not affect the functioning of the face, which would warrant a rating under DC 7805.  

While the Veteran may feel that a compensable rating is warranted for his facial scars, the objective findings by a trained medical professional are more probative in determining the extent of the disability and whether the criteria for a higher rating have been met.  In this case, the examination findings provide a preponderance of evidence showing that the disability does not approximate any applicable criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the Veteran's facial scars have not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of the evidence shows that the manifestations of his service-connected facial scars are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any or all of the service-connected scars have resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased, compensable rating for the service-connected post traumatic surgical facial repair scars is denied.  


REMAND

The Veteran has several service-connected disabilities, the primary disability being lumbar spine degenerative disc disease, currently rated as 40 percent disabling.  The regulations provide that associated objective neurologic abnormalities will be rated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  The record does not show that such an additional service-connected disability rating has been considered by the AOJ.  However, such a rating could affect the Veteran's overall service-connected disability picture and support his TDIU claim.  

The record raises the possibility that the Veteran has objective neurologic abnormalities associated with his service-connected lumbar disc disease.  The report of a VA orthopedics consult, dated in February 2007 shows the Veteran had pain in his back, which radiated down his left lower extremity posteriorly and extended into his foot.  The Veteran was seen by a VA orthopedic resident later in February 2007 for his complaints of left leg pain and the doctor expressed the opinion that the Veteran's left leg symptoms were consistent with spinal etiology.  Magnetic resonance imaging was reported to suggest some spine pathology was the cause of his symptoms.  On a March 2007 VA examination, the doctor expressed the opinion that it was more likely than not that the Veteran's left knee pain was related to his lumbar spine degenerative disc disease.  On the July 2009 VA general medical examination, it was reported that, neurologically, the Veteran had decreased sensation along the left leg in the L4-5 dermatome distribution.  Deep tendon reflexes at the knees were 1+ and sluggish.  Some weakness was detected on left great toe dorsiflexion.  

Under these circumstances, the AOJ should consider whether the Veteran has objective neurologic abnormalities associated with his service-connected lumbar disc disease and, if so, the extent to which it disables him, contributes to his overall disability picture, and affects his TDIU claim.  

Before the Board may consider the TDIU claim, the issue of entitlement to service connection for a neurological disorder of the face must be developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Develop the issues of entitlement to service connection for neurological disorders of the face and related to the service-connected lumbar spine degenerative disc disease, to include as directed in the following paragraph.

2.  The AOJ should schedule the Veteran for a neurologic examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any additional tests or studies deemed necessary to respond to the following questions should be done.  The examiner should respond to the following with complete explanations:

a.  Please describe all facial neurologic deficits.  If there are none please so state.  

b.  If there are facial neurologic deficits, are they at least as likely as not related to the Veteran's facial injury and facial scars.  Please explain the reasoning for this answer.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

c.  Please describe all neurologic deficits related to the service-connected lumbar disc disease, identifying the nerves involved and the extent of the involvement, indicating whether it is mild, moderate, moderately severe, or severe.  

d.  If there are no neurologic deficits associated with the lumbar disc disease, the examiner should explain why the lower extremity findings of previous examiners are not related to the lumbar disc disease.  

e.  Please express an opinion as to whether it is at least as likely as not that the service-connected disabilities prevent the Veteran from engaging in substantially gainful employment consistent with his education and experience, without regard to his age.  

3.  Thereafter, the AOJ should adjudicate whether any neurologic deficits are service-connected and the extent of the disability.  The AOJ should appropriately notify the Veteran and his representative of the decision in the claims of entitlement to service connection for a neurological disorder of the face and related to the lower back disorder, to include providing him his appellate rights.  The AOJ should then readjudicate the TDIU claim in light of any evidence added to the record.  If the TDIU claim remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


